DETAILED ACTION
Claims 1 and 11 are amended. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2012/0019562).
As per claim 1, Park discloses a display apparatus (Abstract) comprising:
a touch display (Fig. 1, #11; [0059]); and 
a processor (#13; [0065]) configured to:
display a plurality of menu items on the touch display (Figs. 10-11; [0087]; [0108]-[0112]),
based on receiving a touch input to one item among the plurality of menu items ([0087]; [0108]-[0112]),
identify a touch area on the touch display corresponding to the touch input ([0087]; [0108]-[0112]),
identify an information depth (i.e., an upper-level menu or a lower-level menu) based on the identified touch area (Fig. 9; [0087]; [0107]-[0112]), and perform control to display content corresponding to the one item in a layout corresponding to the identified information depth (i.e., an upper-level menu or a lower-level menu), and so that a 
As per claims 2 and 12, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein (the displaying the content comprises) the processor is configured to:
based on the touch area (i.e., finger touch area 31 is ‘small’) being less than a threshold value, perform control to display(ing) content corresponding to the one item in a first layout corresponding to a first depth ([0087]; [0108]-[0112]), and,
based on the touch area (i.e., finger touch are 31 is ‘large’) being greater than or equal to the threshold value, perform control to display(ing) content corresponding to the one item in a second layout corresponding to a second depth ([0087]; [0108]-[0112]),
wherein a number of the content displayed in the second layout is different from a number of the content displayed in the first layout ([0087]; [0108]-[0112]).
As per claims 3 and 13, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to control the touch display to display(ing) a guide user interface (UI) for guiding provision of content in a different layout according to a touch area for an area in which the plurality of menu items are displayed ([0108]-[0112]).
As per claims 6 and 16, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the (displaying the content comprises) processor is configured to:

in response to the touch area being greater than or equal to the first threshold value and less than a second threshold value, perform control to display(ing) a lower folder list in the second layout corresponding to a second depth ([0108]-[0112]), and,
in response to the touch area being greater than or equal to the second threshold value, perform control to display(ing) an upper folder list in a third layout corresponding to a third depth ([0087]; [0108]-[0112]).
As per claims 7 and 17, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to perform control to (the displaying the content comprises) display(ing) a fewer number of content as a size of the touch area increases ([0111]-[0112]).
As per claims 8 and 18, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the touch input is a first touch input, and (the displaying the content comprises) the processor is configured to:
display(ing) a user interface to change a layout that corresponds to the identified information depth ([0108]-[0112]), and
based on receiving a second touch input on the user interface, identify a touch area that corresponds to the second touch input and change the layout based on a touch area that corresponds to the second touch input (Fig. 13; [0116]; [0118]).
As per claims 9 and 19, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to (further comprising):

identify(ing) a position on a display on which the content is to be displayed based on the identified body size ([0087]; [0108]-[0112]), and
perform control to display(ing) the content in a layout corresponding to the identified information depth on the identified position on the display ([0087]; [0108]-[0112]).
As per claim 11, Park discloses a method (Abstract) comprising:
displaying a plurality of menu items on a touch display (Fig. 1, #11; [0059]);
based on receiving a touch input to one item among the plurality of menu items, identifying a touch area corresponding to the touch input (Figs. 10-11; [0087]; [0108]-[0112]);
identifying an information depth based on the identified touch area ([0087]; [0108]-[0112]); and
displaying content corresponding to the one item in a layout corresponding to the identified information depth (i.e., an upper-level menu or a lower-level menu), and so that a number of the display content is changed based on a size of the touch area (Figs. 9-11; [0087]; [0107]-[0112]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Freed (US 9030419).
As per claims 10 and 20, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein
a touch input is a first touch input (Fig. 13; [0116]), and the (method further comprises) processor is configured to:
based on receiving a second touch input, identify(ing) left and right hand information corresponding to the second touch input and a touch area corresponding to the second touch ([0114]; [0116]).
However, Park does not teach identify(ing) a scroll direction based on the identified left and right hand information,
identify(ing) a scroll speed based on a touch area, corresponding to the second touch input, and
change (changing) a screen displayed based on the identified scroll direction and scroll speed.
Freed teaches identify(ing) a scroll direction based on the identified left and right hand information (col. 4, line 45-59),
identify(ing) a scroll speed based on a touch area, corresponding to the second touch input (Fig. 7; col. 11, line 36-col. 12, line 6), and
change (changing) a screen displayed based on the identified scroll direction and scroll speed (col. 4, line 45-59; col. 11, line 36-col. 12, line 6).
.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of a display apparatus comprising a touch display identifying an information depth based on the identified touch area does not teach or fairly suggest based on the one item being a calendar item, in response to the touch area being less than a first threshold value, perform control to display a daily content in a first layout corresponding to a first depth, in response to the touch area being greater than or equal to the first threshold value and less than a second threshold value, perform control to display a weekly content in a second layout corresponding to a second depth, and in response to the touch area being greater than or equal to the second threshold value, perform control to display a monthly content in a third layout corresponding to a third depth, based on the one item being a content list item, in response to the touch area being less than a first threshold value, perform control to display a text list for a plurality of contents in a first layout corresponding to a first depth, in response to the touch area, .
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant states on pages 11-12 in the Remarks, “Therefore, the embodiment in FIG. 10 of Park allows a user to select different menus (that is, an upper-level menu or a lower-level menu) based on the size of the finger touch area. However, the layout of the menu, whether it is an upper-level menu or a lower-level menu, will always have the same structure. More specifically, the layout of the menu will always be arranged in the general “tree” structure shown in FIG. 10 of Park. Therefore, FIG. 10 of Park does not disclose or suggest “perform control to display content corresponding to the one item in a layout corresponding to the identified information depth, as recited in claim 1…. However, the layout of the menu commands, whether it is a menu corresponding to a left click on a mouse or a menu corresponding to a right click on a mouse, will always have the same structure. More specifically, the layout of the menu will always be arranged in the general structure shown in FIG. 11 of Park. Therefore, FIG. 11 of Park does not disclose or suggest “perform control to display content corresponding to the one item in a layout corresponding to the identified information depth”, as recited in claim 1”.              

In the Instant Action, the prior art of Park discloses identify an information depth (see Park, i.e., an upper-level menu or a lower-level menu) based on the identified touch area (see Park, Fig. 9 and paragraphs 0087 and 0107-0112), and perform control to display content corresponding to the one item in a layout corresponding to the identified information depth (see Park, i.e., an upper-level menu or a lower-level menu), and so that a number of the display content is changed based on a size of the touch area (see Park, Figs. 10-11, paragraphs 0087 and 0107-0112).
Therefore, Park discloses the limitation of “perform control to display content corresponding to the one item in a layout corresponding to the identified information depth“ as recited in independent claim 1 and similarly in independent claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622